Name: Council Regulation (EEC) No 1111/88 of 25 April 1988 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4 , 88No L 110 / 30 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1111 / 88 of 25 April 1988 amending Regulation (EEC) No 775 / 87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1109 / 88 ( 2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 775 / 87 ( 4 ) provided for the temporary withdrawal of a proportion of the reference quantities referred to in Article 5c of Regulation (EEC) No 804 / 68 from the fourth period of application of the additional levy arrangements onwards ; whereas these arrangements were renewed for three 12-month periods by Regulation (EEC) No 1109 / 88 ; whereas , accordingly , the amount of the compensation for the quantities withdrawn during these three periods should be fixed ; Whereas the third subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 775 / 87 states that the temporary withdrawal of quantities of a further 1 ,5 % during the fifth 12-month period is to be compensated by the payment of compensation or by an appropriate reduction in the co-responsibility levy rate ; whereas since this withdrawal of quantities must be compensated for during the period up to the end of the eighth period of the additional levy arrangements by the direct payment of compensation , the alternative provided for in the abovementioned provision is no longer relevant ; Whereas in view of the changes in the additional levy arrangements , certain provisions of Regulation (EEC) No 775 / 87 should be adapted , 1 . In the second subparagraph of Article 1(1 ), 'for the fifth period' is replaced by 'for each of the next four periods'. 2 . Article 2 ( 1 ) is replaced by the following: ' 1 . Compensation shall be paid to the producers concerned for the quantities withdrawn. Such compensation shall be :  for the fourth and fifth 12-month periods , 10 ECU per 100 kilograms ,  for the sixth 12-month period , 8 ECU per 100 kilograms ,  for the seventh 12-month period , 7 ECU per 100 kilograms ,  for the eighth 12-month period , 6 ECU per 100 kilograms . For each 12-month period , the compensation shall be paid to those entitled during the last quarter of the relevant 12-month period or during the first quarter of the following 12-month period .' 3 . In the second paragraph of Article 4 , 'in the fourth and fifth 12-month periods' is deleted . 4 . In Article 5 , paragraph 2 is replaced by the following : '2 . At the end of the fourth 12-month period and at the end of each of the ensuing periods of application of the additional levy arrangements , the Commission shall assess the results obtained from the application of Articles 3 and 4 and shall , if necessary , submit appropriate proposals to the Council .' 5 . Article 8 is replaced by the following : 'Article 8 On the basis of the internal and external market outlook and stock position , the Council acting by a qualified majority on a proposal from the Commission , may decide to revise the rate of withdrawal stipulated in Article 1 . In that event , the compensation provided for in Article 2 shall not be granted for the part of the reference quantity no longer withdrawn.' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 775 / 87 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 27 of this Official Journal . ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 25 . ( 4 ) OJ No L 78 , 20 . 3 . 1987 , p. 5 . 29 . 4 . 88 Official Journal of the European Communities No L 110 / 31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER